On July 21, 1980, the following order of the court was entered:
An amended complaint having been filed by the Board of Attorneys Professional Responsibility on August 1, 1979, alleging that the respondent was guilty of professional misconduct in the handling of four probate matters in the years 1972 through 1977, the Hon. John A. Fiorenza having been appointed by the court as referee to hear this matter, and a stipulation having been entered into by the respondent and counsel for the Board of Attorneys Professional Responsibility, that stipulation having been approved by the referee in his report filed with the court on May 22, 1980, and pursuant to the terms of that stipulation,
IT IS ORDERED that the voluntary revocation of Frederick Klewin’s license to practice law in Wisconsin for personal and medical reasons is effective May 21, 1980.
IT IS FURTHER ORDERED that the respondent shall not petition for reinstatement until at least one year after the effective date of the revocation, that any peti*702tion for reinstatement shall be subject to the rules and procedures of the Board of Attorneys Professional Responsibility in effect at the time such petition is filed, and that the petition for reinstatement shall be accompanied by sufficient proof that any client who may have suffered any loss through the respondent’s neglect has been made whole by the respondent.
IT IS FURTHER ORDERED that Frederick Klewin pay to the Board of Attorneys Professional Responsibility the costs of this proceeding in the amount of $852.25 prior to or at the time a petition for reinstatement is filed.